DETAILED ACTION
The following Office action concerns Patent Application Number 16/772,661.  Claims 1-9, 11 and 13-18 are pending in the application.
The restriction requirement is withdrawn and all non-elected claims are rejoined for examination.
Allowable Subject Matter
Except for the § 112 rejections below, claims 1-9, 11 and 13-18 would be allowable over the closest prior art of Stoessel et al (US 2016/0233443).  Stoessel et al does not teach or suggest an organometallic complex of formula (1).
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9, 11 and 13-18 5 are rejected under 35 U.S.C. § 112(b) because the term “or the combination thereof” in claim 1 is indefinite.  It is unclear what the term “the combination thereof” refers to.  As a result, the scope of the claim is unclear.
Claim 6 is rejected under 35 U.S.C. § 112(b) because the term “and derivatives thereof” is indefinite.  It is unclear what the term “derivatives thereof” refers to.  
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 22, 2022